United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  March 21, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 06-30402
                            Summary Calendar


                            DANIEL TUMMINS,

                                                  Petitioner-Appellant,

                                 versus

                           FREDRICK MANIFEE,

                                                  Respondent-Appellee.

                           --------------------
              Appeal from the United States District Court
                  for the Western District of Louisiana
                          USDC No. 1:05-CV-2204
                           --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          Daniel Tummins, federal prisoner # 15437-180, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 habeas petition.

Tummins pleaded guilty in 2001 to possession of materials to

manufacture methamphetamine, and he was sentenced to probation for

a term of three years.

          On November 10, 2004, Tummins’s probation was revoked,

and he was remanded that day to the Bureau of Prisons (BOP) for 15

months   of    incarceration.    Tummins   also    pleaded    guilty     to

methamphetamine possession in a separate criminal proceeding, and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on April 6, 2005, he was sentenced on that charge to be imprisoned

for a term of 60 months to run concurrent to the 15-month sentence

for probation revocation.

          The BOP determined that his 60-month sentence did not

begin until it was imposed on April 6, 2005, and that the four

months and 27 days he had already served since November 10, 2004,

would not reduce the 60-month period of imprisonment.       Tummins

argues that the start of his 60-month sentence was retroactive to

November 10, 2004.

          This court “review[s] a district court’s dismissal of a

§ 2241 petition on the pleadings de novo.”        Kinder v. Purdy,

222 F.3d 209, 212 (5th Cir. 2000).       To obtain federal habeas

relief, a petitioner must show a violation of his federal rights.

§ 2241(c)(3).   Tummins has failed to come forward with any evidence

showing that the district court intended for his 60-month sentence

to have begun retroactively on November 10, 2004.   Accordingly, we

affirm the dismissal of his § 2241 petition.

          AFFIRMED.




                                  2